DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 11/11/2021 have been entered. Claims 1-14 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5947711 (Meyers hereinafter) in view of US 5222874 (Shoop hereinafter) in view of US 6409489 (Bodart hereinafter) and further in view of US 6287084 (Kirsten hereinafter).
Regarding claim 1, Myers teaches a water lubricated screw compressor that discloses a compressor (Screw compressor disclosed in Column 1 Lines 6-9), being a water lubrication air compressor having screw rotors disposed therein (described as a rotary screw compressor), the screw rotors being complementary male rotor and female rotor to compress air (Inherent of a screw compressor), an air-loop system (Figure 1), fluidically connected to the compressor (Evident from Figure 1 where the compressor features an air inlet at 165), wherein the air-loop system includes: an air filter (Filter 175); an air valve fluidically connected to the air filter (Valve 174); a first check valve fluidically connected to the air valve and the compressor, so as to prevent air from flowing backward from the compressor to the air valve (Check Valve 191); a moisture separator for separating air from moisture, fluidically connected to the air valve and the compressor to receive an air-water mixture from the compressor (Separator 28); and a first control valve fluidically connected between the air valve and the moisture separator (Control Valve 170), wherein the air separated by the moisture separator is capable of being transported to the air valve to adjust an air injection volume of the air valve by controlling the first control valve (Shown in the tubing shown in Figure 1); and a water-loop system (Fluid path along 56).
Myers is silent with respect to wherein the compressor includes a pair of rotors, the pair of screw rotors being complementary male and female rotors to compress air, a compressor housing formed with a compression chamber therein, an axial sealing device disposed in the compression chamber, a first water-injection port, and a second water-injection port; wherein the first water-injection port connects to the axial sealing device, and the second water-injection port connects to the compression chamber.
However, Shoop teaches a lubricant cooled screw compressor that discloses a compressor (Figure 2) that includes a pair of rotors (Rotors 80/82), the pair of screw rotors being complementary male and female rotors to compress air (Evident from Figure 2), a compressor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fluid lubricated screw compressor of Myer with the specific fluid lubricated screw compressor of Shoop via simple substitution to obtain the same principle operation and therefore well-known and predictable results. 
Myer, per Shoop, is silent with respect to the water loop system having a water supply device, fluidically connected to the compressor and an external water source, and including a first water-treatment device; a first water-loop unit, fluidically connected to the moisture separator and the first water-injection port of the compressor and including a second water-treatment device; and a second water-loop unit, fluidically connected to the moisture separator and the second water-injection port of the compressor and including a water filter.
However, Bodart teaches a water injected compressor that discloses a water loop system that includes a water supply device (Supply device 15 as seen in Figure 1), fluidically connected to the compressor and an external water source (External source connected to 26 to supply water to the device 15), and including a first water-treatment device (Reverse osmosis filter 17); a first water-loop unit (loop including 17 and 26), fluidically connected to the moisture separator and the first water-injection port of the compressor (Shown in Figure 1 where the equivalent separator is 7) and including a second water-treatment device (Devices 25 and 26); and a second water-loop unit (Loop including 17), fluidically connected to the moisture 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the water loop of Myers with the water loop taught in Bodart to further eliminate impurities in the water which will prevent corrosion and damage to the compressor.
Myers, per Shoop and Bodart, is silent with respect to the first water-loop having a second water treatment device so as to modify the quality of water and to reduce corrosion of a plurality of metal components; and the second water-loop unit is isolated from the first water-loop unit.
However, Kirsten teaches a screw compressor assembly that discloses two distinct water-loop units (Figure 1, left side with the desalinization unit is the first loop and the side with the polarizing means 27 is the second loop). The two loops are shown as isolated from each other and the first loop has the desalinization device which will treat the water in the first loop to minimize corrosion to metallic components in the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two loops of Myers to be isolated from each other to allow for multiple independent water treatments to be applied therefore protecting metallic components from damage from impure cooling/lubricating water. 
Regarding claim 2, Myers’ modified teachings are described above in claim 1 where the combination further discloses that the pair of screw rotors are connected to a synchronous gear actuated by a driver (Column 6 Lines 29-48 of Shoop), and the axial sealing device is disposed at bilateral ends of the pair of screw rotors (Per the broadest reasonable interpretation of axial sealing devices, the shafts are sized or featuring expansions at each axial end of the rotors as seen in Figure 2 of Shoop).
Regarding claim 4, Myers’ modified teachings are described above in claim 2 where the combination would further disclose that the driver is an electric motor, pneumatic motor, hydraulic motor or turbine (Shoop Electric motor 12).
Regarding claim 8, Myers’ modified teachings are described above in claim 1 where the combination would further disclose that the moisture separator includes a level detector (Level Switch 183 of Myers), an automatic drain valve (Automatic drain 188 of Myers) and a manual drain valve (Manual drain 189 of Myers), the level detector detects a water level in the moisture separator (Inherent of a level switch), and the water is able to be drained by the automatic drain valve or the manual drain valve (Inherent function of drains).
Regarding claim 10, Myers’ modified teachings are described above in claim 1 where the combination would further disclose that the first water-treatment device is a reverse osmosis device or water softener (Bodart’s reverse osmosis filter 17).
Regarding claim 12, Myers’ modified teachings are described above in claim 1 where the combination would further disclose that the first water-loop unit includes a second control valve (Bodart valve 18), an assistive pump (Pump 25) and a second check valve (Myers check valve 190), the moisture separator is fluidically connected to the second water-treatment device (Evident from Bodart Figure 1), the second water-treatment device is fluidically connected to the second control valve (26 is fluidically connected to the valve 18), the second control valve is fluidically connected to the assistive pump (Shown in Figure 1 of Bodart), the assistive pump is connected to the second check valve (per combination the fluid network of Myers would retain the check valve 190 which would be connected to the inlet of the fluid passage into the compressor and therefore fluidly connected to pump 25), and the second check valve is fluidically connected to the first water-injection port of the compressor (Per the combination of Myers and Bodart).
Regarding claim 14, Myers’ modified teachings are described above in claim 2 where the combination would further disclose that the water-loop system further comprises a third water- loop unit that fluidically connects the moisture separator and the first water-injection port (Bodart Figure 1 with components 10 and 11).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5947711 (Myers) in view of US 5222874 (Shoop) in view of US 6409489 (Bodart) in view of US 6287084 (Kirsten) and further in view of US 2009/0191082 (Yoshimure hereinafter). 
Regarding claim 3, Myers’ modified teachings are described above in claim 2 but are silent with respect to the compressor further comprises two oil pans disposed at bilateral ends of one of the pair of screw rotors.
However, Yoshimure teaches a fluid injected screw compressor that discloses a compressor that further comprises two oil pans disposed at bilateral ends of one of the pair of screw rotors (Figure 1, compressor 2 with opposing sumps 25 and 26 per ¶ 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the compressor of Myers and Shoop with an orientation allowing for opposed oil pans (read sumps) as taught in Yoshimure to ensure constant lubrication is within the screw compressor. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5947711 (Myers) in view of US 5222874 (Shoop) in view of US 6409489 (Bodart) in view of US 6287084 (Kirsten) and further in view of US 2014/0308148 (Takeda hereinafter).
Regarding claim 5, Myers’ modified teachings are described above in claim 1 but are silent with respect to the air-loop system further comprises a pressure-maintaining valve and a dryer, the moisture separator is fluidically connected to the pressure-maintaining valve, and the pressure-maintaining valve is fluidically connected to the dryer.
However, Takeda teaches a water lubricated screw compressor that discloses an air loop system (Figure 1) and the air loop system further comprises a pressure- maintaining valve (Valve 25 per ¶ 27) and a dryer (Dryer 27 per ¶ 27), the moisture separator is fluidically connected to the pressure-maintaining valve, and the pressure- maintaining valve is fluidically connected to the dryer (Figure 1 shows the equivalent separator 14 connected to the valve 25 then to the dryer 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dryer and pressure-maintaining valve of Takeda in to the air loop system of Myers to further ensure the delivered air is at the proper temperature and delivery condition.
Regarding claim 6, Myers’ modified teachings are described above in claim 5 where the combination would further disclose that the dryer is a refrigeration dryer, and the dryer fluidically connects to the compressor to drain condensate water to the compressor (Figure 1 of Takeda shows the dryer with a fluid valve 40 connected to the compressor 5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5947711 (Myers) in view of US 5222874 (Shoop) in view of US 6409489 (Bodart) in view of US 6287084 (Kirsten) in view of US 2013/0015669 (Favilli hereinafter) and further in view of US 2011/0209446 (Kayat hereinafter). 
Regarding claim 7, Myers’ modified teachings are described above in claim 1 
but are silent with respect to the moisture separator includes a cyclone separator and a stainless steel water eliminator, the cyclone separator conducting a first air-water separation process and the stainless steel water eliminator conducting a second air-water separation process on an air-water mixture from the compressor.
However, Favilli teaches a gas/liquid separator (Figure 3) that discloses the moisture separator includes a cyclone separator and a water eliminator (¶ 82 details a cyclone separator 62 and an eliminator 64), the cyclone separator conducting a first air-water separation process (Evident from Figure 3, the initial water/gas mixture into the separator) and the water eliminator conducting a second air-water separation process on an air-water mixture from the compressor (Continued treatment after 62 as seen in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Myers’ with the internal components of Favilli to further eliminate undesired liquid from the produced fluid of the compressor of Myers. 
Myers’, per Favilli, is silent with respect to the eliminator being a stainless steel eliminator. 
However, Kayat teaches a gas/liquid separator that discloses the use of a stainless steel separator (¶ 3 and 38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Myers’, per Favilli, eliminator to be made from stainless steel per Kayat to further increase the corrosion resistance of the eliminator. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5947711 (Myers) in view of US 5222874 (Shoop) in view of US 6409489 (Bodart) in view of US 6287084 (Kirsten) and further in view of US 2016/0069057 Okubo hereinafter). 
Regarding claim 9, Myers’ modified teachings are described above in claim 1 but are silent with respect to the water supply device further comprises an automatic water supply valve and a manual water supply valve, the first water- treatment device is fluidically connected to the automatic water supply valve and the manual water supply valve, and the automatic water supply valve and the manual water supply valve are fluidically connected to the compressor.
However, Okubo teaches a water supply system that discloses an automatic water supply valve and a manual water supply valve (¶ 72 details the automatic and manual water supply aspects). The resultant combination would be such that the manual and automatic devices of Okubo would be attached to the water supply device 15 of Myers, per Bodart, such that the water supply device further comprises an automatic water supply valve and a manual water supply valve, the first water- treatment device is fluidically connected to the automatic water supply valve and the manual water supply valve, and the automatic water supply valve and the manual water supply valve are fluidically connected to the compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water supply device of Myers per Bodart with the manual and automatic devices of Okubo to ensure there is water constantly available to the water loop in the event more needs to be added. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5947711 (Myers) in view of US 5222874 (Shoop) in view of US 6409489 (Bodart) in view of US 6287084 (Kirsten) and further in view of US 20060213210 (Tomlinson hereinafter).
Regarding claim 11, Myers’ modified teachings are described above in claim 1 but are silent with respect to the second water-treatment device is a sacrificial anode.
However, Tomlinson teaches a water tank that discloses the use of a sacrificial anode (¶ 25). The resultant combination would be such that the sacrificial anode would be placed along the first water loop and into the separator 28 of Myers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Myers with the sacrificial anode of Tomlinson to further prevent damage to the separator. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 5947711 (Myers) in view of US 5222874 (Shoop) in view of US 6409489 (Bodart) in view of US 6287084 (Kirsten) and further in view of US 5626470 (Gerhardt hereinafter). 
Regarding claim 13, Myers’ modified teachings are described above in claim 1 where the combination further discloses the second water-loop unit (Loop in Bodart containing 9 and 22) comprises a cooling device (Cooler 9) and a third control valve (Valve 23) (Kirsten in Figure 1 also shows the cooler 24 with control valve 34).
Myers’ modified teachings are silent with respect to a third check valve and the second water-loop unit comprises a third check valve, a cooling device and a third control valve, the second water- treatment device of the first water-loop unit is fluidically connected to the third check valve, the third check valve is fluidically connected to the cooling device, the cooling device is fluidically connected to the water filter, the water filter is fluidically connected to the third control valve, and the third control valve is fluidically connected to the second water- injection port of the compressor.
However, Gerhardt teaches a screw compressor with lubricant provided to said compressor that discloses a check valve on the lubricant supply lines (Valve 102 seen in Figure 1 and Column 8 Lines 54-56). The resultant combination would be such that the valve 102 of Gerhardt would function as the third check valve in Myers’, per Bodart, water loop such that the second water-loop unit comprises the third check valve (102 of Gerhardt), a cooling device (9 of Bodart) and a third control valve (Bodart 23), the second water- treatment device of the first water-loop unit is fluidically connected to the third check valve (22 of Bodart will be fluidically connected to 102 of Gerhardt), the third check valve is fluidically connected to the cooling device (9 of Bodart will be fluidically connected to 102 of Gerhardt), the cooling device is fluidically connected to the water filter (9 of Bodart will be fluidically connected to the filter 167 of Myers), the water filter is fluidically connected to the third control valve (167 of Myers will be fluidically connected to the valve 23 of Bodart), and the third control valve is fluidically connected to the second water- injection port of the compressor (Gerhardt shows the valve 102 connected to the compressor body to lubricate the rotors therefore would be connected to the second water injection port of Myers per Shoop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second water loop unit of Myers’, per Bodart, with the check valve of Gerhardt to prevent backflow from occurring.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any previous combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746